DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a vehicle luminous module with primary light guides, a projecting assembly, and “one or more secondary light guides placed in a same horizontal row as the primary light guides, and arranged so as to deviate stray light rays from the exit member, deviate said stray light rays to spread in said projection field, or both deviate said stray light rays from the exit member and deviate said stray light rays to spread in said projection field, wherein said stray light rays are generated by the light source but do not reach a respective exit of said at least one primary light guide.” 
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Stefanov (EP 2306073 B1, all citations will be made to the English language translation provided by Google Patents) discloses a vehicle luminous module with primary light guides (24, Fig. 10) each comprising an entrance dioptric interface (34, Fig. 10) and an exit (38, Fig. 10), a light source (36, Fig. 10), a projecting assembly (20, 22, Fig. 1; 28, 30, Fig. 10), the exits of the guides being arranged level with the focal region (seen in Fig. 10), a secondary light guide (24, Fig. 10; or 30, Fig. 10) distinct from the primary light guides.
However, Stefanov does not disclose the primary light guide and the secondary light guides that deviates stray light rays where the stray light rays are generated by the light source but do not reach a respective exit of said at least one primary light guide. Applicant’s arguments on page 10-11 of the Remarks filed 5/13/2022 was found to be persuasive, in that the secondary optics (28/30) are not in the same horizontal row.
Claims 2-3, 6-20 are allowed due to their dependence on claim 1.
Claims 4 and 5 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875